Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 2, 2020

                                        No. 04-20-00191-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                  v.

                               Arturo LOPEZ and Elizabeth Lopez,
                                          Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI01577
                        Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER

         The clerk’s record was originally due April 2, 2020, but was not filed. On April 2, 2020,
the district clerk filed a notification of late record, requesting an extension until April 30, 2020 to
file the record. After consideration, we GRANT the request and ORDER the district clerk to
file the record by April 30, 2020.



                                                       __________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court